917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sidika CRAWFORD, Plaintiff-Appellant,v.Richard GUNNOE, in his official capacity as court-appointedcounsel, magistrate court case No. 89-M-510, James Beasley,William Jefferies, in his official capacity as duly electedMagistrate of Summers County, Joseph Aucremanne, in hisofficial capacity as duly elected prosecutor Summers County,Frances Brown, Reva Brown, Citizens of Summers County,Hinton, West Virginia, J.D. Willis, Deputy, in his officialcapacity as Deputy Sheriff of Summers County, Tom Briers, inhis capacity as duly elected sheriff of Summers County,Jerry Smith, in his official capacity as police officer forthe City of Hinton, City of Hinton, an incorporated City ofthe State of West Virginia, Kay Meadows, in her officialcapacity as clerk of the Magistrate Court, State of WestVirginia, a state of the United States of America, PerryMann, in his official capacity as Assistant Prosecutor ofSummers County, Defendants-Appellees.
No. 90-1787.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Nov. 1, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Charles H. Haden, II, Chief District Judge.  (CA-90-356-5)
Sidika Crawford, appellant pro se.
S.D. W.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Sidika Crawford appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Crawford v. Gunnoe, CA-90-356-5 (S.D.W.Va. May 25, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 In addition to the reasons cited by the district court, we note that all defendants in this case which are state actors were sued in their official capacity and thus are not subject to suit under Sec. 1983.   See Will v. Michigan Dep't of State Police, 57 U.S.L.W. 4677 (U.S. June 15, 1989) (No. 87-1207)